DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Neumann (US-5682146). Regarding Claim 1, Neumann discloses a method for monitoring a yarn tension of a running yarn 1 in a yarn treatment process, in which the yarn tension of the yarn is progressively measured (via 8), in which measurement signals of the yarn tension are compared to at least one limiting value of a permissible yarn tension and in which in the event of an impermissible tolerance deviation of the measurement signals, a short-term signal profile (55, “graphic record” Column 4, Line 21) of the yarn tension is acquired as a fault graph, wherein the fault graph of the yarn tension is .

Regarding Claim 2, Neumann discloses the fault graph categories are each specified by a fault pattern of one of the fault graphs and/or a group of fault graphs (“failure record” described in Column 1, Line 51 – Column 2, Line 6) (Figures 1-2).

Regarding Claim 3, Neumann discloses a specific process disturbance and/or a specific operating fault and/or a specific disturbance parameter and/or a specific product fault is/are assigned to each of the fault graph categories (see Column 5, Lines 1-19) (Figures 1-2).

Regarding Claim 4, Neumann discloses after assignment of one of the fault graphs to one of the faultAttorney's Docket No.: -4- graph categories, a control command relating to the fault graph category is triggered for a process change (see Column 2, Lines 54-56 and Column 5, Line 27-40) (Figures 1-2).

Regarding Claim 5, Neumann discloses the analysis of the fault graphs is executed by at least one machine learning algorithm of the machine learning program (“comparison logic”, see Column 2, Lines 7 – 21, of computer unit 46) (Figures 1-2).

Regarding Claim 6, Neumann discloses at least one of the fault graph categories is defined solely by the machine learning algorithm from analyzed fault graphs (see Column 4, Lines 56-68) (Figures 1-2).



Regarding Claim 8, Neumann discloses the diagnostic unit comprises a storage unit 47 and a programmable learning processor (“comparison logic”, see Column 2, Lines 7 – 21, of computer unit 46) for executing the machine learning program (Figures 1-2).

Regarding Claim 9, Neumann discloses the learning processor is coupled to an input unit (represented by arrow between 48 and 46), by which one or more ascertained fault graphs can be input (Figures 1-2).

Regarding Claim 10, Neumann discloses the learning processor is coupled to an output unit (represented by arrow W), by which an assignment of the analyzed fault graphs to one of the fault graph categories can be visualized (as Q as “graphic record”, see Column 5, Line 25) (Figures 1-2).

Regarding Claim 11, Neumann discloses the learning processor comprises a neural network (the “comparison logic”, see Column 2, Lines 7 – 21, of computer unit 46 works in a similar manner as the 

Regarding Claim 12, Neumann discloses the diagnostic unit is connected to a machine control unit, by which a control command for a process change is executable (see Column 2, Lines 54-56 and Column 5, Line 27-40) (Figures 1-2).

Regarding Claim 13, Neumann discloses a method for monitoring a yarn tension of a running yarn 1 in a yarn treatment process, the method comprising: progressively measuring (via 8) the yarn tension of the running yarn in the yarn treatment process to provide measurement signals (graph in 48) identifying the yarn tension, comparing the measurement signals to at least one limiting value of a permissible yarn tension to detect an event of an impermissible tolerance deviation of the measurement signals, in response to the event of the impermissible tolerance deviation of the measurement signals, acquiring a short-term signal profile 55 of the yarn tension as a fault graph of the yarn tension, Attorney's Docket No.:-6-analyzing the fault graph of the yarn tension using a machine learning program (“comparison” described in Column 1, Lines 43-50 and shown in Figure 2; and “comparison logic”, see Column 2, Lines 7 – 21, of computer unit 46), and based on analyzing the fault graph of the yarn tension, assigning the fault graph to one of a known fault graph category and a new fault graph category (see Column 4, Lines 56-68) (Figures 1-2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/638,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is narrower in scope than the instant claims, as it claims all of the limitations of the instant claims along with the particular yarn treatment process of texturing. Therefore, despite the additional limitations, the reference application claims read on and render unpatentable under Obvious Type Double Patenting the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/960,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is narrower in scope than the instant claims, as it claims all of the limitations of the instant claims along with the particular yarn treatment process of texturing. Therefore, despite the additional limitations, the reference application claims read on and render unpatentable under Obvious Type Double Patenting the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619